 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAURIE A. DEUSCHEL,                                No. 2:20-cv-00661 KJM AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    PORTFOLIO RECOVERY ASSOCIATES
      LLC, et al.,
15
                         Defendants.
16

17

18          On April 22, 2021, defendant Portfolio Recovery Services LLC filed a motion to compel

19   to be heard on May 19, 2021. ECF 28. Plaintiff did not file an opposition or statement of non-

20   opposition. The motion indicates that plaintiff has been fully absent from participation in the

21   discovery process, despite defendant’s attempts to meet and confer. Given plaintiff’s failure to

22   respond to the motion and the allegation that plaintiff is not participating in discovery, the court is

23   concerned that plaintiff has abandoned this case.

24          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

25   writing, within 14 days, why her failure to respond to the pending motion should not result in a

26   recommendation that this case be dismissed for failure to prosecute. The filing of an opposition

27   or statement of non-opposition within this timeframe will serve as cause and will discharge this

28   ////
                                                         1
 1   order. If plaintiff fails to respond, the court will recommend dismissal of this case pursuant to
 2   Local Civil Rule 110.
 3          IT IS SO ORDERED.
 4   DATED: May 13, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
